Citation Nr: 0112783	
Decision Date: 05/04/01    Archive Date: 05/09/01	

DOCKET NO.  98-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability now diagnosed as somatoform disorder, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 



INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1997, by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In November 1999, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 2001.  


FINDINGS OF FACT

The service connected psychiatric disorder is manifested by 
gastrointestinal distress during periods of anxiety; the 
disability is productive of no more than moderate impairment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for a 
psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7,  4.132, 
Diagnostic Code 9502 (1996); 38 C.F.R. §§ 4.7,  4.130, 
Diagnostic Code 9421 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of this statute.  All relevant evidence 
identified by the veteran was obtained and considered.  In 
addition, the veteran was afforded VA examinations to assist 
in rating his service-connected disability.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of the examinations reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical and psychiatric 
examinations, and rendered appropriate diagnoses.  For these 
reasons, the Board finds that the examinations were adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim, and the Board will proceed 
to consider the claim on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3a, 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Disability evaluations are determined by application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In addition to a psychiatric disorder, service connection is 
in effect for hepatitis and amoebiasis with gastritis, 
currently evaluated as 10 percent disabling.  The veteran's 
service-connected psychiatric disorder had been characterized 
as anxiety reaction with complaints of post-traumatic stress 
disorder and manifestations of somatizing personality traits.  
The most recent assessment is that of somatoform disorder.  
"Somatization" is defined as the conversion of mental 
experiences or states into bodily symptoms.  Dorland's 
Illustrated Medical Dictionary 1544 (28th ed., 1994).  The 
veteran has asserted that, when he becomes anxious, he 
develops stomach pain and other gastrointestinal symptoms and 
often has to vomit.  He contends that, because of associated 
gastrointestinal symptoms, the evaluation for his 
service-connected psychiatric disorder should be increased to 
100 percent.  

When the law or regulations applicable to claim change after 
the veteran files his claim, but before a final disposition 
of the claim, the version more favorable to the veteran shall 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In the instant case, the criteria for rating 
psychiatric disorders was revised, effective November 7, 
1996, which was after the date of the veteran's claim for an 
increased rating, which was filed on October 2, 1996.  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic 
Code 9502 pertained to "psychological factors affecting 
gastrointestinal condition."  A note to that diagnostic code 
stated that "When two diagnoses, one organic, and the other 
psychological or psychoneurotic, are presented covering the 
organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability.  When the 
diagnosis of the same basic disability has changed from an 
organic one to one in the psychological or psychoneurotic 
categories, the condition will be rated under the new 
diagnosis.  

A VA psychiatric examination in October 1996 resulted in a 
diagnosis on Axis I of anxiety disorder, not otherwise 
specified, and a Global Assessment of Functioning (GAF) score 
of 65, denoting some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See The American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed., 1994) (DSM-IV) 

While this case was in remand status, the veteran was 
admitted to a VA medical center in February 2000 for a period 
of observation and evaluation (O & E), during which he 
underwent evaluation of his gastrointestinal complaints and a 
psychiatric examination.  

During the period of O & E, prior to a physical examination, 
the veteran gave the following history:  Chronic lower 
abdominal pains started while he was in service in 1946; the 
condition was related to a traumatic situation when he was in 
Okinawa; he was working a crane-loading operation and lost 
control of a heavy load, which fell and caused multiple 
fatalities among a group of workers whom he had led; when 
forced back into the same situation some time later, he felt 
he was losing control of the load and experienced abdominal 
pain; since that time, he had been plagued constantly by 
abdominal pain; he experienced the pain whenever he had 
emotional stress; he was unable to deal with people any more 
because of stress, which caused him to leave his studies, 
retire from an automobile company, get a divorce, and abandon 
a good position as a real estate broker; the pain was band-
like in the lower abdomen, more on the right side, sharp, 
lasts for a few hours, and was not associated with nausea, 
vomiting, or a change in bowel habits; when he got the pain, 
he induced vomiting and took a suppository with subsequent 
relief; the pain was not related to meals and did not awaken 
him from sleep; he had no history of exposure to lead, and 
there was no family history of porphyria; there was no weight 
loss; his bowel movements were regular and he did not 
complain of hematochezia.

The examining physician reported, "Evaluation is negative for 
any chronic organic disorder.  I conclude that it is likely 
as not that the patient's chronic abdominal complaints result 
from his described traumatic experience in the Army while in 
the service."  

Based on that report and a psychiatric examination reported 
below, the Board finds that the veteran's psychiatric 
disability should be rated under the provisions of the rating 
schedule pertaining to psychiatric disorders. 

During the period of O & E, the veteran underwent a 
psychiatric examination.  He complained that, whenever he was 
forced to do anything, his stomach got upset.  He said that 
he would get irritable.  He stated that the symptoms started 
in 1946.  He denied having restlessness, feeling keyed up, 
getting fatigued, or difficulty concentrating but admitted to 
irritability.  He denied sleep problems.  He denied the 
symptoms of panic disorder except for gastrointestinal 
symptoms.  He denied feeling depressed.  He denied suicidal 
or homicidal ideation.  He denied hearing voices or seeing 
things.  He denied drinking alcohol or using illicit drugs.  
He had never been admitted to a psychiatric hospital and has 
not been on psychotropic drugs since 1947, when he took 
Belladonna and Phenobarbital for one month.  

On mental status examination, the veteran was cooperative; no 
abnormal body movements were observed; his mood was euthymic 
and his affect was appropriate; speech was spontaneous, 
coherent and relevant; there were no signs of psychosis; he 
was alert and oriented times three; memory was intact; 
general fund of knowledge was fair; insight and judgment were 
fair.  The assessment on Axis I was undifferentiated 
somatoform disorder.  The GAF score was 75, denoting that, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors; no more than slight 
impairment in social, occupational, or school functioning.  
DSM-IV 32.  

Under the former criteria, 38 C.F.R. § 4.132 and Diagnostic 
Code 9502, pertaining to psychological factors affecting 
gastrointestinal condition, provided that a 10 percent 
evaluation was warranted for impairment less than the 
criteria for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9400, and a general formula for rating mental disorders 
provide that a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).  In a precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93; 59 Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite".  38 U.S.C.A. 
§ 7104(c).

Under the former criteria, 38 C.F.R. § 4.132 and Diagnostic 
Code 9502 provided that a 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels be so reduced as to result 
in considerable industrial impairment.

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9421, and the general formula for rating mental 
disorders provide that a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.              

In the veteran's case, the evidence shows that his 
somatization disorder and the associated gastrointestinal 
symptoms, considered together, restrict his activities and 
result in impairment which may be considered as approaching 
moderate impairment or definite, warranting an evaluation of 
30 percent under the former criteria.  The Board has taken 
into consideration his subjective complaints together with 
his gastrointestinal symptomatology.  There is no competent 
medical evidence that the veteran's psychiatric disability 
results in considerable impairment and so entitlement to an 
evaluation in excess of 30 percent under the former criteria 
is not established. None of the symptomatology in the revised 
criteria for a 50 percent rating, except for difficulty in 
establishing and maintaining effective relationships, is 
shown, and so the disability picture presented does not more 
nearly approximate the criteria for that rating.  Entitlement 
to an evaluation of 30 percent, but no more, under the former 
criteria is thus established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.132, Diagnostic Code 9502 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9421 (2000).  


ORDER

An evaluation of 30 percent for the service connected 
psychiatric disability is granted, subject to governing 
regulations concerning payment of monetary awards.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


